DETAILED ACTION
This Office Action is in response to the application 16/884,510, filed on 05/27/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 4, and 8 are independent.
	Priority
CN 2001910452806.7, filed on 05/28/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/20/2021 and 12/08/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al (“Finch,” US 2018/0268165, published on 09/20/2018), in view of Yuanxiang, Qiu (“Yuanxiang,” CN 108259457, published on 07/06/2018 [English version is used for limitation mapping]).
As to claim 1, Finch teaches a method of Portal authentication, the method being applied to a Portal server (Finch: pars 004, 0010-0012; Fig 1-3, system and process [i.e. method] for an efficient and secure interface for transferring protected electronic information using as a full log in page for permitting access to protected electronic information) and comprising:
in response to an authentication request from a user terminal (Finch: pars 004, 0010-0012; Fig 1-3, the system receives a request from a user device[i.e. user terminal]), sending an authentication webpage to the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, based on the access request from a user device, the system generates a generate a unique access link (uniform resource locator, or URL) [i.e. authentication webpage] for that user. Then send the link to the user over communication link),
authenticating login information returned by the user terminal through the authentication webpage (Finch: pars 004-006, 0010-0012; Fig 1-3, when the user follows the link with a web browser, the system prompts the user to enter an additional piece of personal information [i.e. login information] that is not known to the general public, such as username and password or other information, to gain access to a “login” state); and
in response to successful authentication with respect to the login information, sending online information corresponding to the user terminal [ ] updates an online state of the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, when following the unique link with a web browser the user, at a “no login” state,” enters an additional piece of personal information, [i.e. login information] the information is verified, and the user gains access to a “login” state from the user device [i.e. updating online state]).
Finch does not explicitly teach sending to an authentication device, such that the authentication device updates the online state.
However, in an analogous art, Yuanxiang teaches sending to an authentication device, such that the authentication device updates the online state (Yuanxiang: pages 4, 6, 8, WEB Verification Systems using Portal server. Where a BRAS (Broadband Remote Access Server, broad band remote Access server) equipment sends access authentication request to certificate server, and the certification server returns the user’s access authentication results for allowing user's access authorized in certification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuanxiang with the method/system of Finch for the benefit of providing a user with a means for using a separate authentication server or certification server, and getting the authentication result from the server to the authentication device for processing the access request received from through the user terminal (Yuanxiang: pages 4, 6, 8). 
As to claim 4, Finch teaches a method of Portal authentication, the method being applied to [ ] server (Finch: pars 004, 0010-0012; Fig 1-3, system and process [i.e. method] for an efficient and secure interface for transferring protected electronic information using as a full log in page for permitting access to protected electronic information) comprising:
(Finch: pars 004, 0010-0012; Fig 1-3, the system receives a request from a user device[i.e. user terminal]);
in response to determining that the user terminal is not online, returning an address of an authentication webpage to the user terminal, such that the user terminal sends user login information to a Portal server by accessing the address (Finch: pars 004, 0010-0012; Fig 1-3, based on the access request from a user device, the system generates a generate a unique access link (uniform resource locator, or URL) [i.e. authentication webpage] for that user. Then send the link to the user over communication link); and
upon receiving, from the Portal server, online information indicating that the user login information is authenticated by the Portal server, marking the user terminal as online (Finch: pars 004, 0010-0012; Fig 1-3, when following the unique link with a web browser the user, at a “no login” state,” enters an additional piece of personal information, [i.e. login information] the information is verified, and the user gains access to a “login” state from the user device [i.e. marking online]).
Finch does not explicitly teach sending an authentication device.
However, in an analogous art, Yuanxiang teaches an authentication device (Yuanxiang: pages 4, 6, 8, WEB Verification Systems using Portal server. Where a BRAS (Broadband Remote Access Server, broad band remote Access server) equipment sends access authentication request to certificate server, and the certification server returns the user’s access authentication results for allowing user's access authorized in certification).
before the effective filing date of the claimed invention to combine the teachings of Yuanxiang with the method/system of Finch for the benefit of providing a user with a means for using a separate authentication server or certification server, and getting the authentication result from the server to the authentication device for processing the access request received from through the user terminal (Yuanxiang: pages 4, 6, 8). 
As to claim 8, Finch teaches a Portal server, comprising: a processor; and a memory for storing instructions that are executable by the processor to perform operations server (Finch: pars 004, 0010-0012; Fig 1-3, system and process [i.e. method] for an efficient and secure interface for transferring protected electronic information using as a full log in page for permitting access to protected electronic information) comprising:
in response to an authentication request from a user terminal (Finch: pars 004, 0010-0012; Fig 1-3, the system receives a request from a user device[i.e. user terminal]), sending an authentication webpage to the user terminal (Finch: pars 004, 0010-0012; Fig 1-3, based on the access request from a user device, the system generates a generate a unique access link (uniform resource locator, or URL) [i.e. authentication webpage] for that user. Then send the link to the user over communication link), 
authenticating login information returned by the user terminal through the authentication webpage (Finch: pars 004-006, 0010-0012; Fig 1-3, when the user follows the link with a web browser, the system prompts the user to enter an additional piece of personal information [i.e. login information] that is not known to the general public, such as username and password or other information, to gain access to a “login” state); and 
(Finch: pars 004, 0010-0012; Fig 1-3, when following the unique link with a web browser the user, at a “no login” state,” enters an additional piece of personal information, [i.e. login information] the information is verified, and the user gains access to a “login” state from the user device [i.e. updating online state]).
Finch does not explicitly teach sending to an authentication device, such that the authentication device updates the online state.
However, in an analogous art, Yuanxiang teaches sending to an authentication device, such that the authentication device updates the online state (Yuanxiang: pages 4, 6, 8, WEB Verification Systems using Portal server. Where a BRAS (Broadband Remote Access Server, broad band remote Access server) equipment sends access authentication request to certificate server, and the certification server returns the user’s access authentication results for allowing user's access authorized in certification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuanxiang with the method/system of Finch for the benefit of providing a user with a means for using a separate authentication server or certification server, and getting the authentication.
As to claim 11, the claim is directed to an authentication device, comprising: a processor; and a memory for storing instructions that are executable by the processor to perform the method of Portal authentication according to claim 4, and therefore the claim is rejected for the similar reason set forth above for claim 4. 
As to claim 15, the claim is directed to a computer-readable storage medium having computer instructions stored thereon, wherein the instructions are executed by a processor to perform the method of Portal authentication according to claim 1, and therefore the claim is rejected for the similar reason set forth above for claim 1. 
As to claim 16, the claim is directed to a computer-readable storage medium having computer instructions stored thereon, wherein the instructions are executed by a processor to perform the method of Portal authentication according to claim 4, and therefore the claim is rejected for the similar reason set forth above for claim 4. 
Claims 2, 3, 5-7, 9, 10, and 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Finch et al (“Finch,” US 2018/0268165, published on 09/20/2018), in view of Yuanxiang, Qiu (“Yuanxiang,” CN 108259457, published on 07/06/2018 [English version is used for limitation mapping]), and further in view of Yabe, Kenta (“Yabe,” US 2018/0278603, published on 09/27/2018).
As to claim 2, the combination of Finch and Yuanxiang teaches the method of claim 1, 
but Finch or Yuanxiang does not teach further comprising: in response to the successful authentication with respect to the login information, signing the online information with a key shared by the Portal server and the authentication device to obtain signed information, and sending the signed information to the authentication device, such that the authentication device verifies the online information.
However, in an analogous art, Yabe teaches further comprising: in response to the successful authentication with respect to the login information, signing the online  (Yabe: pars 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108). 
As to claim 3, the combination of Finch and Yuanxiang teaches the method of claim 1, 
but Finch or Yuanxiang does not teach further comprising: in response to the successful authentication with respect to the login information, obtaining a creation timestamp of the online information: and sending the creation timestamp to the authentication device, such that the authentication device verifies the online information based on time difference between a time of receiving the online information and the creation timestamp.
However, in an analogous art, Yabe teaches further comprising: in response to the successful authentication with respect to the login information, obtaining a creation  (Yabe: pars 0087, 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period [i.e. verifying the timestamp] of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization and verifying the time validity of the token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108). 
As to claim 5, the combination of Finch and Yuanxiang teaches the method of claim 4, 
but Finch or Yuanxiang does not teach further comprising: receiving signed information from the Portal server, wherein the signed information is obtained by signing the online information with a key shared by the Portal server and the authentication device; signing the online information with the shared key to obtain signed verification information at the authentication device; and in response to determining that the signed information is consistent with the signed verification information, determining that the online information 
However, in an analogous art, Yabe teaches further comprising: receiving signed information from the Portal server, wherein the signed information is obtained by signing the online information with a key shared by the Portal server and the authentication device; signing the online information with the shared key to obtain signed verification information at the authentication device; and in response to determining that the signed information is consistent with the signed verification information, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online (Yabe: pars 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108).
As to claim 6, the combination of Finch, Yuanxiang, and Yabe teaches the method according to claim 5, 
(Yabe: pars 0087, 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period [i.e. verifying the timestamp] of the signed access token).
As to claim 7, the combination of Finch and Yuanxiang teaches the method according to claim 4, 
but Finch or Yuanxiang does not teach further comprising: receiving a creation tumestamp of the online information from the Portal server; and in response to determining that time difference between a time of receiving the online information and the creation timestamp is less than a preset threshold, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online.
However, in an analogous art, Yabe teaches further comprising: receiving a creation tumestamp of the online information from the Portal server; and in response to determining that time difference between a time of receiving the online information and the creation timestamp is less than a preset threshold, determining that the online information is verified, wherein the marking of the user terminal as online comprises: marking the user terminal corresponding to the verified online information as online (Yabe: pars 0099, 0107, 0108; Fig 4, the resource server verifies the access token, the processing proceeds to step S803, and the signature of the signed access token is verified using the public key that is preliminarily acquired from the authentication/authorization serve, and resources is permitted within a valid period of the signed access token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yabe with the method/system of Finch and for the benefit of providing a user with a means for using a using a signature for verifying the origin of the access token/authorization for providing secure communication (Yabe: pars 0099, 0107, 0108).
As to claims 9 and 10 the claim limitations are similar to the method claims of 2 and 3, respectively, and are rejected for the same reason set forth for above for claims 2 and 3.
As to claims 12-14 the claim limitations are similar to the method claims of 5-7, respectively, and are rejected for the same reason set forth for above for claims 5-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439